In a summary proceeding by a landlord to evict a tenant for violation of a substantial obligation of his tenancy, the landlord appeals, by permission of this court, from an order of the Appellate Term, Second Judicial Department, entered November 12, 1965, which reversed a final judgment of the Civil Court of the City of New York, Bungs County, entered May 18, 1965, in the landlord’s favor. Order of the Appellate Term affirmed, with costs. The failure of the landlord to prove compliance with subdivision 3 of section 53 of the Rent and Eviction Regulations was fatal to its right to maintain the instant proceeding (Froelich v. Norton, 278 App. Div. 952; Manna v. Corbett, 2 A D 2d 764). Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.